Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated December 11, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for an exemption from the agency’s work rules pursuant to 18 NYCRR 385.4 (b). Proceeding dismissed as moot, without costs or disbursements. We note that petitioner has already completed her degree program even without benefit of an exemption from the regulations. Accordingly, the issue raised in this proceeding is moot. Hopkins, J. P., Rabin, Margett and O’Connor, JJ., concur.